 

Exhibit 10.3(a)

 

OMNIBUS AMENDMENT

TO

MASTER AGREEMENT,

LEASE, LOAN AGREEMENT AND

DEFINITIONS APPENDIX A

[FLORIDA]

 

This Omnibus Amendment to Master Agreement, Lease and Definitions Appendix A
(this “Amendment”), dated as of September 17, 2004, is entered into among
CERTEGY INC., a Georgia corporation, as Lessee and Guarantor (“Certegy” or the
“Lessee”); PREFCO VI LIMITED PARTNERSHIP, a Connecticut limited partnership, as
Lessor (the “Lessor”); and SUNTRUST BANK, a Georgia banking corporation, as
Agent (the “Agent”) and as Lender (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Equifax Inc. (as predecessor to the Lessee), the Lessor, Atlantic
Financial Group, Ltd. (“AFG”), the Agent and the Lender have entered into that
certain Master Agreement (Florida Property) dated as of December 30, 1999 (the
“Master Agreement”) (capitalized terms used herein without definition shall have
the meanings ascribed to them in Appendix A to the Master Agreement, as amended
hereby); and

 

WHEREAS, Equifax Inc. (as predecessor to the Lessee) and the Lessor have entered
into that certain Lease dated as of December 30, 1999 (the “Lease”); and

 

WHEREAS, the Lender has provided funding to the Lessor in connection with the
Operative Documents pursuant to the Master Agreement and the Loan Agreement
dated as of December 30, 1999 (the “Loan Agreement”) among the Lessor, the
Lender and the Agent; and

 

WHEREAS, Equifax Inc., Certegy, the Lessor, AFG, the Lender and the Agent have
entered into that certain Assignment and Assumption of Lease and other Operative
Documents dated as of June 25, 2001 (the “Assignment”); and

 

WHEREAS, the parties hereto desire to enter into this Amendment in order to
amend the Master Agreement, the Lease, the Loan Agreement and Appendix A to
Master Agreement (Florida Property), Lease, and Loan Agreement (the “Definitions
Appendix A”) with respect to the matters provided for in this Amendment.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, the mutual terms and
conditions herein contained, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Modifications to Master Agreement. The parties hereto hereby amend
the Master Agreement as follows:

 

(a) Section 2.5 of the Master Agreement is hereby amended so that clause (iii)
thereof reads as follows:

 

(iii) [RESERVED];

 

(b) Section 5 of the Master Agreement is hereby amended to read in its entirety
as follows:

 

SECTION 5 COVENANTS.

 

SECTION 5.1 Affirmative Covenants of the Lessee. So long as any Funded Amount
shall remain outstanding, the Lessee will (unless waived in writing by the
Required Funding Parties) perform the following covenants:

 

SECTION 5.1.1 Financial Statements and Other Information. The Lessee will
deliver to the Agent:

 

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Lessee, a copy of the annual audited report for such fiscal year
for the Lessee and its Subsidiaries, containing a consolidated balance sheet of
the Lessee and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Lessee and its Subsidiaries for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and reported on by Ernst &
Young or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Lessee and its
Subsidiaries for such fiscal year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Lessee, an
unaudited consolidated balance sheet of the Lessee and its Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income and cash flows of the Lessee and its Subsidiaries for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Lessee’s previous fiscal year, all certified by the
chief financial officer or treasurer of the Lessee as presenting fairly in all
material respects the financial condition and results of operations of the
Lessee and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

-2-



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer, substantially
in the form of Schedule 5.1.1 hereto, (i) certifying as to whether there exists
a Potential Event of Default or Event of Default on the date of such
certificate, and if a Potential Event of Default or an Event of Default then
exists, specifying the details thereof and the action which the Lessee has taken
or proposes to take with respect thereto, (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 5.2 and (iii) stating
whether any change in GAAP or the application thereof has occurred since the
date of the Lessee’s audited financial statements delivered to the Agent for the
2001 fiscal year and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d) concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Potential Event
of Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Lessee to its shareholders generally, as the
case may be; and

 

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Lessee or any Subsidiary as the Agent or any Funding Party may reasonably
request.

 

SECTION 5.1.2 Notices of Material Events. The Lessee will furnish to the Agent
and each Funding Party prompt written notice of the following:

 

(a) the occurrence of any Potential Event of Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Lessee, affecting the Lessee or any Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any event or any other development (which individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect) by which the Lessee or any of its Consolidated Subsidiaries (i) fails to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii)
becomes subject to any Environmental Liability, (iii) receives notice of any
claim with respect to any Environmental Liability, or (iv) becomes aware of any
basis for any Environmental Liability;

 

-3-



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Lessee and its Consolidated Subsidiaries in an aggregate amount
exceeding $5,000,000;

 

(e) the occurrence of any Event of Default (as such term is defined in the
Indenture) under or pursuant to the Indenture; and

 

(f) any development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and, if applicable, any action taken or
proposed to be taken with respect thereto.

 

SECTION 5.1.3 Existence; Conduct of Business. The Lessee will, and will cause
each of its Consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 5.3.3.

 

SECTION 5.1.4 Compliance with Laws, Etc. The Lessee will, and will cause each of
its Consolidated Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its properties, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.1.5 Payment of Obligations. The Lessee will, and will cause each of
its Consolidated Subsidiaries to, pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Lessee or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.1.6 Books and Records. The Lessee will, and will cause each of its
Consolidated Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all material dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of Lessee in conformity with
GAAP.

 

SECTION 5.1.7 Visitation, Inspection, Etc. The Lessee will, and will cause each
of its Consolidated Subsidiaries to, permit any representative of the Agent or
any Funding Party, to visit and inspect its properties, to examine its books and
records and to make copies and take

 

-4-



--------------------------------------------------------------------------------

extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Agent or any Funding Party may
reasonably request after reasonable prior notice to the Lessee.

 

SECTION 5.1.8 Maintenance of Properties; Insurance. The Lessee will, and will
cause each of its Consolidated Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, subject to ordinary wear and tear, except where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect and (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Consolidated Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations.

 

SECTION 5.1.9 Use of Proceeds. No part of the proceeds of any Funded Amount will
be used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.

 

SECTION 5.1.10 Environmental (Florida). Sampling has disclosed the presence of
heavy metals and other constituents in the soil, sediment and groundwater at the
Leased Property, and the prior owner/operator Honeywell is currently conducting
periodic monitoring as required by the Florida Department of Environmental
Protection (“FDEP”). Until such time as FDEP issues final closure documentation
regarding the groundwater monitoring project, the Lessee covenants and agrees to
take reasonable steps to monitor the progress of the investigation, to provide
the Agent with reports no less frequently than quarterly of the progress of the
investigation and/or any other response action, and to ensure that all
investigation and/or other response action required by the Florida Department of
Environmental Protection, or by any other environmental agency with
jurisdiction, be performed in a timely manner, all at no cost to the Agent, the
Lessor or the Lender. These provisions will be in addition to, and not in
limitation of, any other rights of the Agent, the Lender or the Lessor.

 

SECTION 5.2 Financial Covenants of the Lessee. So long as any Funded Amount
shall remain outstanding, the Lessee will (unless waived in writing by the
Required Funding Parties) perform the following covenants (it being understood
and agreed that Sections 5.2.1 and 5.2.2 and any related defined terms used
therein shall be deemed to be amended automatically from time to time in a
manner corresponding to any amendment effected from time to time to the
corresponding provisions and defined terms in the Revolving Credit Agreement,
provided that the Lender has, in its capacity as a lender under the Revolving
Credit Agreement, consented to such amendment):

 

SECTION 5.2.1 Leverage Ratio. The Lessee will have, as of the end of each fiscal
quarter of the Lessee, commencing with the fiscal quarter ending September 30,
2003, a Leverage Ratio of not greater than 3.00 to 1.00.

 

-5-



--------------------------------------------------------------------------------

SECTION 5.2.2 Fixed Charge Coverage Ratio. The Lessee will have, as of the end
of each fiscal quarter of the Lessee, commencing with the fiscal quarter ending
September 30, 2003, a Fixed Charge Coverage Ratio of not less than 2.50 to 1.00.

 

SECTION 5.3 Negative Covenants of the Lessee. So long as any Funded Amount shall
remain outstanding, the Lessee will (unless waived in writing by the Required
Funding Parties) perform the following covenants:

 

SECTION 5.3.1 Subsidiary Indebtedness. The Lessee will not permit any of its
Consolidated Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the Credit Agreement Funding Date and set forth on
Schedule 5.3.1(a) and extensions, renewals and replacements of any such
Indebtedness that do not (i) in the case of revolving credit, increase the
maximum principal amount thereof and (ii) in the case of term loans, increase
the outstanding principal amount thereof (immediately prior to giving effect to
such extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof;

 

(b) Indebtedness of any Consolidated Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements and extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

 

(c) Indebtedness of any Consolidated Subsidiary owing to the Lessee or any other
Consolidated Subsidiary; provided, that any such Indebtedness shall be subject
to Section 5.3.4;

 

(d) Indebtedness in respect of obligations under Hedging Agreements permitted by
Section 5.3.9;

 

(e) Guarantees by any Consolidated Subsidiary of Indebtedness of any other
Consolidated Subsidiary; provided, that such Guarantees of Indebtedness of any
Consolidated Subsidiary shall be subject to Section 5.3.4;

 

(f) Indebtedness of any Permitted Securitization Subsidiary (to the extent such
Permitted Securitization Subsidiary constitutes a Consolidated Subsidiary)
incurred in connection with any Permitted Securitization Transaction; and

 

(g) other unsecured Indebtedness of Consolidated Subsidiaries in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding.

 

-6-



--------------------------------------------------------------------------------

SECTION 5.3.2 Negative Pledge. The Lessee will not, and will not permit any of
its Consolidated Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:

 

(a) Permitted Encumbrances;

 

(b) any Liens on any property or asset of the Lessee or any Consolidated
Subsidiary existing on the Credit Agreement Funding Date and forth on Schedule
5.3.2; provided, that such Lien shall not apply to any other property or asset
of the Lessee or any Consolidated Subsidiary;

 

(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (ii) such
Lien does not extend to any other asset; and (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

 

(d) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (c) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

 

(e) any Lien against the Lessee or any Consolidated Subsidiary evidencing the
transfer of any receivables and related property to any Permitted Securitization
Subsidiary (to the extent such Permitted Securitization Subsidiary constitutes a
Consolidated Subsidiary) pursuant to any Permitted Securitization Transaction;

 

(f) any Lien against a Permitted Securitization Subsidiary (to the extent such
Permitted Securitization Subsidiary constitutes a Consolidated Subsidiary)
pursuant to any Permitted Securitization Transaction; and

 

(g) other Liens securing Indebtedness and other obligations in the aggregate
which do not to exceed 5% of Consolidated Total Assets at any time.

 

SECTION 5.3.3 Fundamental Changes.

 

(a) The Lessee will not, and will not permit any Consolidated Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Consolidated Subsidiaries (in
each case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Potential Event of Default or Event of Default shall have occurred
and be continuing (i) the Lessee or any Consolidated Subsidiary may merge with a
Person if the Lessee (or such Consolidated Subsidiary if the Lessee is not a
party to such merger) is the surviving Person, (ii) any Consolidated Subsidiary
may merge into another Consolidated Subsidiary, (iii) any Consolidated
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Lessee or to a

 

-7-



--------------------------------------------------------------------------------

Consolidated Subsidiary, (iv) any Consolidated Subsidiary may liquidate or
dissolve if the Lessee determines in good faith that such liquidation or
dissolution is in the best interests of the Lessee and is not materially
disadvantageous to the Funding Parties and (v) any Consolidated Subsidiary may
be sold so long as such sale is permitted under Section 5.3.6; provided, that
any such merger involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 5.3.4; provided, further, that at any time, (x) any one or more
Permitted Securitization Subsidiaries may merge into or consolidate with any one
or more Permitted Securitization Subsidiaries and (y) any Permitted
Securitization Subsidiary may be liquidated or dissolved.

 

(b) The Lessee will not, and will not permit any of its Consolidated
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Lessee and its Consolidated Subsidiaries
on the date hereof and businesses reasonably related thereto and to consummate a
Permitted Securitization Transaction.

 

SECTION 5.3.4 Investments, Loans, Acquisitions, Etc. The Lessee will not, and
will not permit any of its Consolidated Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”; which term shall include all Restricted
Investments but shall exclude all Acquisitions and shall exclude the rendition
of services and provision of property or any charge therefor), or consummate any
Acquisitions, except:

 

(a) Permitted Investments;

 

(b) Guarantees constituting Indebtedness not prohibited by Section 5.3.1;
provided, that the aggregate principal amount of Indebtedness of Consolidated
Subsidiaries or any other entity that is Guaranteed by the Lessee or any other
Consolidated Subsidiary shall be subject to the limitations set forth in clauses
(c) and (d) hereof;

 

(c) Investments by (i) the Lessee in its domestic Consolidated Subsidiaries;
(ii) the Lessee and its domestic Consolidated Subsidiaries in all Foreign
Subsidiaries and (iii) all Foreign Subsidiaries in all domestic Consolidated
Subsidiaries and in the Lessee, all to the extent existing on March 31, 2004 and
identified on Schedule 5.3.4 hereof (provided, however, that where offsetting
Investments exist between any two Persons, all such Investments between such
Persons existing on March 31, 2004 shall be deemed permitted under this Section
5.3.4(c) even though Schedule 5.3.4 gives effect to the netting of such
Investments between those Persons by disclosing only a single investment by one
Person in the other Person);

 

(d) (i) Investments (other than Investments in Consolidated Subsidiaries in the
form of loans and Investments resulting from the Capital Management Subsidiary
Transfer) made after March 31, 2004 by the Lessee and its

 

-8-



--------------------------------------------------------------------------------

Consolidated Subsidiaries in all Consolidated Subsidiaries (domestic or foreign)
and all Restricted Investments (whether in the form of loans or equity) made at
any time; provided, however, that the Aggregate Net Amount (defined below) of
such Investments and Restricted Investments, without duplication, shall not
exceed $200,000,000.

 

(ii) Investments (including, without limitation, those in the form of loans)
made after March 31, 2004 by the Lessee and its domestic Consolidated
Subsidiaries in all Foreign Subsidiaries; provided, however, that (i) the
Aggregate Net Amount of such Investments made after March 31, 2004 (together
with, but without duplication, all Guarantees made after March 31, 2004 by the
Lessee and its domestic Consolidated Subsidiaries of Indebtedness of all Foreign
Subsidiaries) shall not exceed $100,000,000. To the extent that a particular
Investment is of the type contemplated by both clause (d)(i) and clause (d)(ii)
of this Section 5.3.4, it must comply with both such clauses.

 

(iii) Investments made in the form of loans at any time by the Lessee to its
domestic Consolidated Subsidiaries or by any domestic Consolidated Subsidiaries
to the Lessee or its domestic Consolidated Subsidiaries. Any Investments made by
the Lessee or any Consolidated Subsidiary in any Consolidated Subsidiary
(domestic or foreign) in the form of loans shall be permitted only if otherwise
permitted hereunder and evidenced by an Intercompany Note. Any Investments in
the form of loans may be forgiven by the payee thereof, in whole or in part, or
otherwise converted by the payee, in whole or in part, into equity Investments
so long as (y) immediately before and immediately after giving effect to the
forgiveness or conversion of such loans, no Event of Default shall have occurred
and be continuing and (z) the Lessee and its Consolidated Subsidiaries shall
otherwise be in compliance with the limitations on Investments set forth in this
Section 5.3.4 after giving effect to such forgiveness or conversion.

 

(iv) The term “Aggregate Net Amount” shall mean the sum (whether positive or
negative) of the following Investments maintained by the relevant Person(s)
making such Investments (collectively, the “Investors”) in the other relevant
Person(s) (collectively, the “Investees”): (a) with respect to equity
Investments, if applicable, the amount of the equity Investments made by the
subject Investors in the subject Investees after March 31, 2004 (determined at
book value as of the dates such Investments are made) less the amount of any
cash dividends or other cash distributions distributed by the subject Investees
to the subject Investors after March 31, 2004 in respect of the subject
Investees’ equity interests plus (without duplication) the amount of any loans
to the subject Investees which are forgiven or otherwise converted into equity;
(b) with respect to Investments in the form of loans, if applicable, the
principal amount advanced by the subject Investors to the subject Investees
after March 31, 2004 less the amount of all principal payments made by the
subject Investees to the subject Investors after March 31, 2004 in respect of
loans less (without duplication) the amount of any loans to the subject
Investees which are forgiven or otherwise

 

-9-



--------------------------------------------------------------------------------

converted into equity; and (c) with respect to debt Investments in the form of
guarantees of Indebtedness of the subject Investees by the subject Investors,
the face amount of the guaranties made after March 31, 2004, less the face
amount of any guaranties that expire or are cancelled (to the extent not drawn
upon) after March 31, 2004 (if any guaranty is drawn upon, then, to the extent
of such drawing, it shall be considered a debt Investment). Notwithstanding the
foregoing, to the extent that either (i) the amount of cash dividends or other
cash distributions exceeds the amount of equity Investments otherwise made by
any Investor in any subject Investee or (ii) the principal amount of debt repaid
by any Investee exceeds the principal amount advanced to the subject Investee by
the subject Investor, then, in either case, such excess shall not be applied to
reduce the Aggregate Net Amount of Investment in any other Investee. In
calculating the Aggregate Net Amount of Investments in any Investees, there will
be excluded from such calculation (i) any amount that is contributed from the
proceeds of equity issuances of the Lessee consummated after March 31, 2004 and
(ii) the contribution to any Investee of capital stock of the Lessee held in
treasury on March 31, 2004 or any contributions to any Investee of the proceeds
from any transfer thereof by the Lessee or any other Investee.

 

(v) The calculation of the Aggregate Net Amount of all Investments made in any
Multi-Tier Investment Transaction (defined below) shall not be done in a
duplicative manner. “Multi-Tier Investment Transaction” shall mean any series of
Investments made involving Lessee and/or any of its Consolidated Subsidiaries
over any period of not more than 90 days where Lessee deems the proceeds of the
initial Investment (the “Initial Investment”) to have been used to make one or
more subsequent Investments (each a “Subsequent Investment”); provided, however,
that each such Subsequent Investment shall be deemed not to exceed the amount of
the Initial Investment or Subsequent Investment, as applicable, that immediately
precedes it in such series. The calculation of the Aggregate Net Amount of the
Investments made in any Multi-Tier Investment Transaction as it relates to the
usage of the equity Investment basket and the foreign Investment basket in the
respective subsections (d)(i) and (d)(ii) of this Section 5.3.4 shall be
performed so that once any portion of the Initial Investment or any Subsequent
Investment is applied in a way that constitutes usage of the applicable basket
(such application being defined herein as an “Initial Basket Application”), all
subsequent applications of such portion that would otherwise constitute usage of
that basket (such application being defined herein as a “Subsequent Basket
Exemption”) are disregarded in the calculation of the usage of such basket.
Furthermore, no return on any Subsequent Investment that constitutes a
Subsequent Basket Exemption shall reduce the Aggregate Net Amount of the basket
usage of the Investments involved in any Multi-Tier Investment Transaction
unless such return is also distributed as a return on the related Initial
Investment or Subsequent Investment, as applicable, constituting the Initial
Basket Application (and until so distributed, such return shall be available for
reinvestment as another Subsequent Basket Exemption).

 

-10-



--------------------------------------------------------------------------------

(e) loans or advances to employees, officers or directors of the Lessee or any
Consolidated Subsidiary in the ordinary course of business for travel,
relocation and other business related expenses;

 

(f) Hedging Agreements permitted by Section 5.3.9;

 

(g) Permitted Acquisitions;

 

(h) Permitted Securitization Subsidiaries;

 

(i) Investments by Foreign Subsidiaries in other Foreign Subsidiaries, including
transfers of such Investments between Foreign Subsidiaries (without regard to
the limitations set forth in subsection (d) of this Section 5.3.4);

 

(j) Investments transferred to Capital Management Subsidiary as a result of the
Capital Management Subsidiary Transfer;

 

(k) Investments by Lessee or any domestic Consolidated Subsidiary in any other
domestic Consolidated Subsidiary to the extent consisting of any contribution of
the contributors’ holdings of equity interests in any other domestic
Consolidated Subsidiary; and

 

(l) Investments by Lessee or any domestic Consolidated Subsidiary in any other
Consolidated Subsidiary (domestic or foreign) to the extent consisting of any
contribution of the contributors’ holdings of equity interests in any Foreign
Subsidiary.

 

SECTION 5.3.5 Restricted Payments. The Lessee will not, and will not permit its
Consolidated Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the obligations of the Lessee
under the Operative Documents or any options, warrants, or other rights to
purchase such common stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Lessee solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Consolidated Subsidiary or any Permitted Securitization
Subsidiary to the Lessee or to another Consolidated Subsidiary or, in the case
of a Permitted Securitization Subsidiary, any Consolidated Subsidiary, (iii)
cash dividends paid on, and cash redemptions of, the common stock of the Lessee
and (iv) dividends and distributions made with respect to, and redemptions of,
any stock of any Consolidated Subsidiary; provided, that, in each case, no Event
of Default has occurred and is continuing at the time such dividend is paid or
redemption is made or would be caused thereby.

 

SECTION 5.3.6 Sale of Assets. The Lessee will not, and will not permit any of
its Consolidated Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Consolidated Subsidiary, issue or
sell any shares of such Consolidated Subsidiary’s common

 

-11-



--------------------------------------------------------------------------------

stock to any Person other than the Lessee or any Wholly-Owned Subsidiary of the
Lessee (or to qualify directors if required by applicable law), except:

 

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

 

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

 

(c) the sale of any receivables and related property to one or more Permitted
Securitization Subsidiaries so long as such sale is made in connection with a
Permitted Securitization Transaction;

 

(d) transfers made as part of Acquisitions and Investments permitted under
Section 5.3.4 hereof; and

 

(e) the sale or other disposition of such assets (which may include the capital
stock of any Subsidiary of the Lessee or all or substantially all of the assets
of any Subsidiary of the Lessee) so long as (i) the aggregate Consolidated EBIT
attributable to assets which are disposed of in any fiscal year of the Lessee
does not exceed 10% of the Consolidated EBIT for the immediately preceding
fiscal year and (ii) the aggregate amount of assets (determined at book value in
accordance with GAAP) which are disposed of in any fiscal year of the Lessee do
not exceed in the aggregate 10% of the Consolidated Total Assets as of the end
of the immediately preceding fiscal year.

 

SECTION 5.3.7 Transactions with Affiliates. The Lessee will not, and will not
permit any of its Consolidated Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Lessee or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Lessee and its Consolidated Subsidiaries not
involving any other Affiliates (subject to limitations in Section 5.3.4), (c)
any Restricted Payment permitted by Section 5.3.5, and (d) in any Permitted
Securitization Transaction.

 

SECTION 5.3.8 Restrictive Agreements. The Lessee will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Lessee or any Consolidated Subsidiary to create, incur or permit
any Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to the Lessee or any other Consolidated Subsidiary, to Guarantee
Indebtedness of the Lessee or any other Consolidated Subsidiary or to transfer
any of its property or assets to the Lessee or any Consolidated Subsidiary of
the Lessee; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Master Agreement or any other Operative
Document or by the Revolving Credit Agreement (or the Peaking Facility Loan
Documents) and

 

-12-



--------------------------------------------------------------------------------

related documents, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Consolidated
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder, (iii)
clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Master Agreement if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness, (iv) clause (a) shall not apply to customary provisions in
(A) Indebtedness not prohibited by Section 5.3.1 under a credit facility used by
the Lessee for settlement purposes so long as such lien restriction is limited
to the Lessee’s or any Consolidated Subsidiaries’ settlement receivables, any
depository account which is used for the sole purpose of clearing such
settlement receivables, any intercompany obligations which arise among the
Lessee and a Consolidated Subsidiary in connection with such settlement facility
and any documents which relate to the foregoing items in this clause (A), (B)
any Synthetic Lease transaction (not prohibited by the Operative Documents), (C)
any Capital Lease Obligations or other permitted purchase money Indebtedness so
long as such restriction is limited to the asset financed by such Capital Lease
Obligations or purchase money Indebtedness and (D) any Permitted Securitization
Transaction (not prohibited by the Operative Documents) involving the Lessee,
any Consolidated Subsidiary or any of their respective assets so long as such
restriction is limited to the asset relating to such Permitted Securitization
Transaction, (v) clause (b) shall not apply to any Permitted Securitization
Subsidiary, and (vi) clause (a) and clause (b) (solely as such clause (b)
relates to the ability of any Consolidated Subsidiary to Guarantee Indebtedness
of the Lessee) shall not apply to the provisions contained in the Indenture.

 

SECTION 5.3.9 Hedging Agreements. The Lessee will not, and will not permit any
of the Consolidated Subsidiaries to, enter into any Hedging Agreement, other
than non-speculative Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Lessee or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities.

 

SECTION 5.3.10 Amendment to Material Documents. The Lessee will not, and will
not permit any Consolidated Subsidiary to, (i) amend or modify the Indenture in
any manner without the prior written consent of the Lessor and the Agent, or
(ii) amend, modify or waive any of its rights in a manner materially adverse to
the Funding Parties under its certificate of incorporation, bylaws or other
organizational documents.

 

SECTION 5.3.11 Accounting Changes. The Lessee will not, and will not permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP.

 

SECTION 5.3.12 Capital Management Subsidiary. The Lessee will not permit its
Capital Management Subsidiary to engage in any business other than making
Investments (including Permitted Investments) and activities incidental thereto.
Unless otherwise permitted by the Agent, the Capital Management Subsidiary shall
not own any material assets other than Investments (including Permitted
Investments) and not incur any Indebtedness other than Indebtedness to the
Lessee or any of its Subsidiaries or in connection with the making of Permitted
Investments.

 

-13-



--------------------------------------------------------------------------------

(c) The Master Agreement is further amending by attaching thereto as Schedules
5.1.1, 5.1.10, 5.3.1(a), 5.3.2 and 5.3.4 and Exhibit 2-A such Schedules and
Exhibit attached hereto.

 

Section 2. Modifications to Lease. The parties hereto hereby amend the Lease as
follows:

 

(a) Article XII of the Lease is hereby amended so that clause (e) and clauses
(h) through (o) read in their entirety as follows:

 

(e) the Lessee shall fail to observe or perform any covenant or agreement
contained in Sections 5.1.1, 5.1.2 or 5.1.3 (with respect to the Lessee’s
existence) of the Master Agreement or Sections 5.2 or 5.3 of the Master
Agreement; or

 

*         *         *

 

(h) the Lessee or any Consolidated Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Indebtedness which exceeds $7,500,000 individually or in the
aggregate, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(i) the Lessee or any Material Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (j) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Lessee or any such Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(j) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Lessee or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the

 

-14-



--------------------------------------------------------------------------------

appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Lessee or any Material Subsidiary or for a substantial part of
its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

(k) the Lessee or any Material Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail generally to pay, its debts
as they become due; or

 

(l) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in
liability to the Lessee or any Consolidated Subsidiary in an aggregate amount
exceeding $5,000,000; or

 

(m) any judgment or order for the payment of money in excess of $7,500,000 in
the aggregate shall be rendered against the Lessee or any Consolidated
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(n) a Change in Control shall occur or exist; or

 

(o) breach of any covenant by the Lessee or any Consolidated Subsidiary
(including any Permitted Securitization Subsidiary to the extent a Permitted
Securitization Subsidiary is a Consolidated Subsidiary) contained in any
agreement relating to a Permitted Securitization Transaction causing the
acceleration of the obligations thereunder or requiring the prepayment of such
obligations or termination of such securitization program prior to its stated
maturity or term and the Lessee or any Consolidated Subsidiary (other than any
Permitted Securitization Subsidiary to the extent such Subsidiary is a
Consolidated Subsidiary) has liability in excess of $7,500,000 under such
Permitted Securitization Transaction; or

 

(b) The Lease is hereby amended so that Article XIV reads in its entirety as
follows:

 

ARTICLE XIV.

SALE, RETURN OR PURCHASE OF LEASED PROPERTY; RENEWAL

 

Section 14.1 Lessee’s Purchase. Subject to the provisions set forth in this
Article XIV, on the applicable purchase date or the Lease Termination Date, as
the case may be, Lessor shall convey to Lessee, without recourse or warranty
(other than as to the absence of Lessor Liens), and Lessee shall purchase from
Lessor, Lessor’s interest in the Leased Property.

 

-15-



--------------------------------------------------------------------------------

Section 14.2 Lease Termination Date Conveyance to Lessee. Unless previously
conveyed pursuant to Section 14.3, Lessee shall purchase from Lessor, and Lessor
shall convey to Lessee, on the Lease Termination Date all of Lessor’s interest
in the Leased Property pursuant to the terms of this Article XIV. Lessee may
designate, in a notice given to Lessor not less than ten (10) Business Days
prior to the closing of such purchase (time being of the essence), the
transferee to whom the conveyance shall be made (if other than to Lessee), in
which case such conveyance shall (subject to the terms and conditions set forth
herein) be made to such designee; provided, however, that such designation of a
transferee shall not cause Lessee to be released, fully or partially, from any
of its obligations under this Lease.

 

Section 14.3 Acceleration of Purchase Obligation. Notwithstanding any
termination of this Lease upon an Event of Default, Lessee shall be obligated to
purchase and Lessor shall be obligated to sell to Lessee Lessor’s interest in
the Leased Property immediately, automatically and without notice upon the
occurrence of any Event of Default specified in clause (i) or (j) of Article
XII, for the purchase price set forth in Section 14.4. Upon the occurrence and
during the continuance of any other Event of Default, Lessee shall be obligated
to purchase and Lessor shall be obligated to sell to Lessee Lessor’s interest in
the Leased Property for the purchase price set forth in Section 14.4 upon notice
of such obligation from Lessor.

 

Section 14.4 Determination of Purchase Price. Upon the purchase by Lessee of
Lessor’s interest in the Leased Property pursuant to Section 14.2 or 14.3, the
aggregate purchase price for all of the Leased Property shall be an amount equal
to the Lease Balance as of the closing date for such purchase, plus any amount
due pursuant to Section 7.9 of the Master Agreement as a result of such
purchase.

 

Section 14.5 Purchase Procedure. (a) If Lessee shall purchase Lessor’s interest
in the Leased Property pursuant to any provision of this Lease, (i) Lessee shall
accept from Lessor and Lessor shall convey the Leased Property by a duly
executed and acknowledged limited warranty deed and quit claim bill of sale of
the Leased Property in recordable form, (ii) upon the date fixed for any
purchase of Lessor’s interest in the Leased Property hereunder, Lessee shall pay
to the order of the Agent (or Lessor if the Loans have been paid in full) the
Lease Balance plus any amount due pursuant to Section 7.9 of the Master
Agreement as a result of such purchase by wire transfer of immediately available
funds, and (iii) Lessor will execute and deliver, or will cause the Agent to
execute and deliver, to Lessee such transfer tax declarations, FIRPTA affidavits
and other documents, including releases, termination agreements and termination
statements, as may be legally required or as may be reasonably requested by
Lessee in order to effect such conveyance, free and clear of Lessor Liens and
the Liens of the Operative Documents.

 

(b) Lessee shall, at Lessee’s sole cost and expense, obtain all required
governmental and regulatory and other third party approval and consents and
shall make such filings as required by Applicable Law and Lessor shall cooperate
in any such process to the extent reasonably required to obtain such approval
and consents or make such filings; in the event that Lessor is required by
Applicable Law to take any action in connection with such purchase and sale,
Lessee shall pay all costs incurred by Lessor in connection therewith. In
addition, all charges incident to such conveyance, including, without
limitation, Lessee’s attorneys’ fees, Lessor’s attorneys’ fees, commissions,
Lessee’s and Lessor’s escrow fees, recording fees, title insurance premiums

 

-16-



--------------------------------------------------------------------------------

and all applicable documentary transfer or other transfer taxes and other taxes
required to be paid in order to record the transfer documents that might be
imposed by reason of such conveyance and the delivery of such deed shall be
borne entirely and paid by Lessee.

 

(c) Upon expiration or termination of this Lease resulting in conveyance of
Lessor’s interest in the title to the Leased Property to Lessee, there shall be
no apportionment of rents (including, without limitation, water rents and sewer
rents), taxes, insurance, utility charges or other charges payable with respect
to the Leased Property, all of such rents, taxes, insurance, utility or other
charges due and payable with respect to the Leased Property prior to termination
being payable by Lessee hereunder and all due after such time being payable by
Lessee as the then owner of the Leased Property.

 

(d) As required by Florida law, Lessor hereby makes the following disclosure to
Lessee in connection with the purchase by Lessee under this Article XIV:

 

Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed Federal and State
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit. Seller does not make any representation, express or implied, as to the
presence or absence of Radon Gas at the Property.

 

(e) Lessee hereby acknowledges that it has received the disclosures required
under the Florida Building Energy-Efficiency Rating Act (Florida Chapter 553)
and Lessee waives its right to have the buildings energy-efficiency ratings
determined.

 

Section 14.6 [RESERVED]

 

Section 14.7 [RESERVED]

 

Section 14.8 Return of Leased Property. If Lessor hereafter expressly waives
Lessee’s purchase obligations hereunder and retains title to the Leased
Property, then Lessee shall, on the Lease Termination Date, and at its own
expense, return possession of the Leased Property to Lessor for retention by
Lessor or, by surrendering the same into the possession of Lessor, free and
clear of all Liens other than Lessor Liens, in as good condition as it was on
the Closing Date (as modified by Alterations permitted by this Lease), ordinary
wear and tear excepted, and in compliance in all material respects with
Applicable Law. Lessee shall, on and within a reasonable time before and after
the Lease Termination Date, cooperate with Lessor in order to facilitate the
ownership and operation by such purchaser of the Leased Property after the Lease
Termination Date, which cooperation shall include the following, all of which
Lessee shall do on or before the Lease Termination Date or as soon thereafter as
is reasonably practicable to the extent the same are in the Lessor’s possession:
providing all books and records regarding the maintenance and ownership of the
Leased Property and all know-how, data and technical information relating
thereto, granting or assigning all licenses (to the extent assignable) necessary
for the operation and maintenance of the Leased Property, and cooperating in
seeking

 

-17-



--------------------------------------------------------------------------------

and obtaining all necessary Governmental Action. Lessee shall have also paid the
cost of all Alterations commenced prior to the Lease Termination Date. The
obligations of Lessee under this Article XIV shall survive the expiration or
termination of this Lease.

 

Section 14.9 Renewal. Subject to the conditions set forth herein, Lessee may, by
written notice to Lessor and the Agent given not later than twelve months (and
not earlier than sixteen months) prior to the Lease Termination Date then in
effect, request renewal of this Lease, for up to five years commencing on the
date following the Lease Termination Date then in effect, provided that Lessee
may only exercise such renewal option once. No later than the date that is 45
days after the date the request to renew has been delivered to each of Lessor
and the Agent, the Agent will notify Lessee whether or not Lessor and the
Lenders consent to such renewal request (which consent, in the case of Lessor
and the Lenders, may be granted or denied in their sole discretion, and may be
conditioned on such conditions precedent as may be specified by Lessor and the
Lenders). If the Agent fails to respond within such time frame, such failure
shall be deemed to be a rejection of such request. If the Agent notifies Lessee
of Lessor’s and the Lenders’ consent to such renewal, such renewal shall be
effective. Any renewal of this Lease shall be on the same terms and conditions
as are set forth herein for the original Lease Term, except that the amount of
Basic Rent to be paid by Lessee shall be as mutually agreed upon among Lessee,
Lessor and the Lenders prior to such renewal.

 

Notwithstanding anything to the contrary in any Operative Document, the Lessee
shall no longer have any Remarketing Option or return option.

 

Section 3. Modifications to Loan Agreement.

 

(a) The Lessor, the Lender and the Agent hereby amend paragraph (a) of Section
2.4 of the Loan Agreement to read in its entirety as follows:

 

SECTION 2.4 Interest. (a) Each Loan shall bear interest (i) during the initial
Rent Period ending January 14, 2000 at a rate per annum equal to the sum of the
Adjusted London Interbank Offered Rate for 30-day periods plus 0.475%, (ii)
during each subsequent Rent Period ending on or before September 17, 2004 at a
rate per annum equal to the sum of the Adjusted London Interbank Offered Rate
for such Rent Period plus 0.475% and (iii) during each subsequent Rent Period
ending after September 17, 2004 at a rate per annum equal to the sum of the
Adjusted London Interbank Offered Rate for such Rent Period plus the Applicable
Margin, in each case (of clauses (i), (ii) and (iii)) computed using the actual
number of days elapsed and 360-day year.

 

Section 4. Modifications to Definitions Appendix A.

 

(a) The parties hereto hereby amend Section B of the Definitions Appendix A to
read in it entirety as follows:

 

B. Accounting Terms and Determination. Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time

 

-18-



--------------------------------------------------------------------------------

to time, applied on a basis consistent (except for such changes approved by the
Lessee’s independent public accountants) with the most recent audited
consolidated financial statement of the Lessee delivered pursuant to Section
5.1.1(a) of the Master Agreement; provided, that if the Lessee notifies the
Agent that the Lessee wishes to amend any covenant in Section 5.2 of the Master
Agreement to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Agent notifies the Lessee that the Required Funding Parties
wish to amend Section 5.2 of the Master Agreement for such purpose), then the
Lessee’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Lessee and the Required Funding Parties.

 

(b) The parties hereto hereby amend Section E of the Definitions Appendix A so
that the following terms read in their entirety as follows:

 

“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, consolidation or otherwise of all or substantially all of the capital
stock or assets of a Person or the acquisition of a business line of a Person.
For the avoidance of doubt, the purchase price paid, and any debt incurred or
obligations assumed, by a Person in connection with an Acquisition (along with
the related costs and expenses incurred by such Person) shall not be deemed to
be an “Investment” by such Person under the provisions of the Operative
Documents.

 

“Affiliate” means, as to any Person, any other Person that directly, or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person.

 

“Aggregate Net Amount” has the meaning given such term in Section 5.3.4 of the
Master Agreement.

 

“Applicable Margin” means, as of any date with respect to all Loans outstanding
on any date, the percentage designated in the “Pricing Grid” attached to the
2004 Amendment as Schedule I based on the Lessee’s Senior Debt Ratings in effect
on such date. A change in the Applicable Margin resulting from a change in the
Senior Debt Ratings shall be effective on the day on which the Rating Agency
which has the highest Senior Debt Rating changes the Senior Debt Ratings and
which shall continue until the day prior to the day that further changes become
effective.

 

“Base Term” means (a) the period commending on the Closing Date and ending on
September 17, 2009 or (b) such shorter period as may result from earlier
termination of the Lease as provided therein.

 

“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such

 

-19-



--------------------------------------------------------------------------------

Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

“Capital Management Subsidiary” means a domestic Wholly-Owned Subsidiary (direct
or indirect) of the Lessee whose activities are limited to making and
maintaining Investments in Subsidiaries of the Lessee and Permitted Investments
and activities incidental thereto.

 

“Capital Management Subsidiary Transfer” means one or more transfers on or prior
to September 30, 2004 of Investments by the Lessee and its Consolidated
Subsidiaries to the Capital Management Subsidiary in an aggregate amount not to
exceed $300,000,000.

 

“Certegy Assumption” means the Assignment and Assumption of Lease and Other
Operative Documents dated as of June 25, 2001 among the Lessee, Equifax, AFG,
the Lessor and SunTrust Bank relating to the Existing Operative Documents.

 

“Change in Control” means the occurrence of one or more of the following events:
(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Lessee to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
in effect on the date hereof), (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of 30% or
more of the outstanding shares of the voting stock of the Lessee; or (c)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Lessee by Persons who were neither (i) nominated by the current
board of directors or (ii) appointed by directors so nominated.

 

“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the Closing Date, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the Closing Date, or (iii) compliance by any
Funding Party (or its Applicable Lending Office) (or for purposes of Section 7.6
of the Master Agreement, by such Funding Party’s holding company, if applicable)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after June 25, 2001.

 

“Consolidated EBIT” means, for the Lessee and its Subsidiaries for any period,
an amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Expense, (ii) income tax expense and (iii) all
other non-cash charges, determined on a consolidated basis in accordance with
GAAP in each case for such period.

 

-20-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for the Lessee and its Subsidiaries for any period,
an amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Expense, (ii) income tax expense, (iii)
depreciation and amortization and (iv) all other non-cash charges, determined on
a consolidated basis in accordance with GAAP in each case for such period.

 

“Consolidated EBITDAR” means, for the Lessee and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and (b)
Consolidated Lease Expense.

 

“Consolidated Fixed Charges” means, for the Lessee and its Subsidiaries for any
period, the sum (without duplication) of (a) Consolidated Interest Expense for
such period and (b) Consolidated Lease Expense for such period.

 

“Consolidated Interest Expense” means, for the Lessee and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (i) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) under
Hedging Agreements during such period (whether or not actually paid or received
during such period).

 

“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Lessee and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Lessee and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets and (iii) any equity interest of the Lessee
or any Subsidiary of the Lessee in the unremitted earnings of any Person that is
not a Subsidiary and (iv) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Lessee or any Subsidiary on the date that such Person’s assets are acquired by
the Lessee or any Subsidiary.

 

“Consolidated Subsidiary” means, at any date, any Person that, in accordance
with GAAP, would be consolidated in the Lessee’s consolidated financial
statements on such date.

 

“Consolidated Total Assets” means, at any time, the total assets of the Lessee
and its Consolidated Subsidiaries, determined on a consolidated basis, in
accordance with GAAP.

 

“Consolidated Total Debt” means, at any time, without duplication, the sum of
(i) all then currently outstanding obligations, liabilities and indebtedness of
the Lessee and

 

-21-



--------------------------------------------------------------------------------

its Subsidiaries on a consolidated basis of the types described in the
definition of Indebtedness (other than the type described in clause (xi) of the
definition thereof), including, but not limited to, all obligations under the
Revolving Credit Agreement plus (ii) all Indebtedness of any Permitted
Securitization Subsidiary.

 

“Control” means the power, directly or indirectly, either to (i) vote 5% or more
of securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

 

“Credit Agreement Funding Date” means the “Funding Date” as defined in the
Revolving Credit Agreement dated as of September 3, 2003 among Certegy, certain
other borrowers, various lenders and SunTrust Bank, as administrative agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters, including, without limitation, the Resource
Conservation and Recovery Act of 1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended
by the Hazardous and Solid Waste Amendments of 1984, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601-9657,
(CERCLA), the Clean Air Act, 42 U.S.C. §§7401 et seq., the Occupational Safety
and Health Act, the Toxic Substances Control Act, the Emergency Planning and
Community Right to Know Act and any comparable or implementing federal, state or
local environmental laws, ordinances, rules, orders, statutes, decrees,
judgments, injunctions, codes and regulations, and any other federal, state or
local laws, ordinances, rules, codes and regulations, and any other federal,
state or local laws, ordinances, rules, codes and regulations relating to the
environment, human health or natural resources or the regulation or control of
or imposing liability or standards of conduct concerning human health, the
environment, Hazardous Materials or the clean-up or other remediation of the
Leased Property, or any part thereof, as any of the foregoing may have been from
time to time amended, supplemented or supplanted.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Lessee or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

-22-



--------------------------------------------------------------------------------

“Equifax” means Equifax Inc., a Georgia corporation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Lessee, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Lessee or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Lessee or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Lessee or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Lessee or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Lessee or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Lessee, the ratio of (a) Consolidated EBITDAR for such period to
(b) Consolidated Fixed Charges for such period.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Lessee that
is organized under the laws of a jurisdiction other than the United States of
America or any political subdivision thereof.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section B of this
Appendix A.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any legally binding
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other

 

-23-



--------------------------------------------------------------------------------

Person (the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
including, without limitation, any pollutant, contaminant, waste, hazardous or
toxic chemical including asbestos containing materials in any form or condition;
urea formaldehyde foam insulation; polychlorinated biphenyls (PCBs) in any form
or condition; including, without limitation, any solid or hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. § 6901
et seq. and its implementing regulations and amendments, or in any applicable
state or local law or regulation, any “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA, or in any applicable state or local law or
regulation; gasoline, or any other petroleum product or by-product, including,
crude oil or any fraction thereof; toxic substances, as defined in the Toxic
Substances Control Act of 1976, or in any applicable state or local law or
regulation; or insecticides, fungicides, or rodenticides, as defined in the
Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or in any
applicable state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time.

 

“Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values, stock values or commodity values.

 

“Indebtedness” of any Person shall mean, without duplication (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables

 

-24-



--------------------------------------------------------------------------------

incurred in the ordinary course of business on terms customary in the trade),
(iv) obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) Capital
Lease Obligations of such Person, (vi) obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) guaranties by such Person of the type of indebtedness described
in clauses (i) through (v) above, (viii) all indebtedness of a third party
secured by any Lien on property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any capital stock of such Person, (x) off-balance sheet
liability retained in connection with asset securitization programs, Synthetic
Leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries, and (xi)
obligations of such Person under any interest rate Hedging Agreement or foreign
exchange Hedging Agreement. For purposes of determining Indebtedness under
clause (xi) the obligations of any Person in respect to any Hedging Agreement or
foreign exchange Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Indenture” means the Indenture dated September 10, 2003 made by and between the
Lessee and SunTrust Bank, as trustee, relating to the issuance of certain notes
due 2008 in an aggregate principal amount not to exceed $200,000,000.

 

“Intercompany Note” means one or more intercompany notes executed and delivered
by and among the Lessee and/or any of its Subsidiaries in substantially the form
attached hereto as Exhibit 2-A or any other form approved by the Administrative
Agent under the Revolving Credit Agreement .

 

“Investment” is defined in Section 5.3.4 of the Master Agreement.

 

“Leverage Ratio” means, as of any date of determination with respect to the
Lessee, the ratio of (i) Consolidated Total Debt as of such date to (ii)
Consolidated EBITDA for the four fiscal quarters then ending.

 

“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Material Subsidiary” means at any time any direct or indirect Subsidiary of the
Lessee having: (a) assets in an amount equal to at least 5% of the total assets
of the Lessee and its Subsidiaries determined on a consolidated basis as of the
last day of the most recent fiscal quarter of the Lessee at such time; or (b)
revenues or net income in an

 

-25-



--------------------------------------------------------------------------------

amount equal to at least 5% of the total revenues or net income of the Lessee
and its Subsidiaries on a consolidated basis for the 12-month period ending on
the last day of the most recent fiscal quarter of the Lessee at such time.

 

“Operative Documents” means the Master Agreement, the Operative Guaranty, the
Purchase Agreement, the Assignment Agreement, the Remainderman Conveyance, the
Lease, the Notes, the Loan Agreement, the Assignment of Lease and Rents, the
Mortgage and the other documents delivered in connection with the transactions
contemplated by the Master Agreement.

 

“Peaking Facility Loan Documents” means those certain loan documents, as the
same may exist from time to time, pursuant to which the Lessee or any of its
Subsidiaries may obtain up to $100,000,000 in principal amount of loans
outstanding at any time to address the cash flow needs of the Lessee and its
Subsidiaries.

 

“Permitted Acquisitions” means any Acquisition so long as (a) at the time of
such Acquisition, no Potential Event of Default or Event of Default is in
existence, (b) such Acquisition has been approved or recommended by the board of
directors of the Person being acquired and (c) the Total Acquisition
Consideration of such Acquisition, when aggregated with the Total Acquisition
Consideration of all Acquisitions consummated by the Lessee and its Consolidated
Subsidiaries during the preceding 12 month period does not exceed $100,000,000.

 

“Permitted Encumbrances” means:

 

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(ii) the respective rights and interests of the Lessee, the Lessor, the Agent
and any Lender as provided in the Operative Documents;

 

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(iv) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(v) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(vi) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding

 

-26-



--------------------------------------------------------------------------------

that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Lessee and its Subsidiaries taken as a whole;

 

(viii) other Liens incidental to the conduct of Lessee’s business which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit and which do not in the aggregate materially detract from the value of
the Leased Property or materially impair the use thereof; and

 

(ix) assignments, leases and subleases expressly permitted by the Operative
Documents;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Investments” means:

 

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

 

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

 

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

 

-27-



--------------------------------------------------------------------------------

(vi) with respect to investments made by Foreign Subsidiaries, Investments (with
maturities less than one year) of a non-speculative nature which are made with
preservation of principal as the primary objective and in each case in
accordance with normal investment practices for cash management of such Foreign
Subsidiaries.

 

“Permitted Securitization Subsidiary” means any Subsidiary of the Lessee that
(i) is directly or indirectly wholly-owned by the Lessee, (ii) is formed and
operated solely for purposes of a Permitted Securitization Transaction, (iii)
has organizational documents which limit the permitted activities of such
Permitted Securitization Subsidiary to the acquisition of accounts receivable
and related rights from the Lessee or one or more of its Consolidated
Subsidiaries or another Permitted Securitization Subsidiary, the securitization
or other financing of such accounts receivable and related rights and activities
necessary or incidental to the foregoing and (iv) such Permitted Securitization
Subsidiary shall at all times be subject to each of the following: (A) it shall
have at least one (1) member, manager, director or other similar person whose
affirmative vote is required to permit such person to file a voluntary
bankruptcy proceeding or to amend its formation documents, which member,
manager, director or other similar person is not affiliated with the Lessee or
any of its Consolidated Subsidiaries or a current or prior officer, director or
employee of any of them, (B) it shall not be permitted to incur any Indebtedness
other than the Indebtedness related to the Permitted Securitization Transaction,
unless such Indebtedness is non-recourse to such Permitted Securitization
Subsidiary and is subordinated to the Indebtedness incurred in connection with
the Permitted Securitization Transaction, (C) it will not be permitted to merge
or consolidate with any person other than another Permitted Securitization
Subsidiary and (D) its formation documents shall contain and it shall be subject
to such restrictive covenants relating to its operations as shall be required by
independent counsel in order for such counsel to deliver a reasoned,
market-standard “non-consolidation” opinion.

 

“Permitted Securitization Transaction” means the transfer by Lessee or one or
more of its Consolidated Subsidiaries of receivables and rights related thereto
to one or more Permitted Securitization Subsidiaries and the related financing
of such receivables and rights related thereto; provided that (i) such
transaction is non-recourse to Lessee and its Consolidated Subsidiaries
(excluding any related Permitted Securitization Subsidiary), except for Standard
Securitization Undertakings and (ii) the aggregate total amount of all
Indebtedness outstanding to third parties under all Permitted Securitization
Transactions shall not exceed $120,000,000 in the aggregate outstanding at any
time.

 

“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Lessee or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

-28-



--------------------------------------------------------------------------------

“Rating Agencies” shall mean Moody’s and S&P.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture, or
any release, deposit, disposal or leak of any Hazardous Material into or upon or
under any land or water or air, or otherwise into the environment, including,
without limitation, by means of burial, disposal, discharge, emission,
injection, spillage, leakage, seepage, leaching, dumping, pumping, pouring,
escaping, emptying, placement and the like.

 

“Responsible Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer, the treasurer,
controller or a vice president of the Lessee or such other representative of the
Lessee as may be designated in writing by any one of the foregoing with the
consent of the Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Lessee.

 

“Restricted Investment” means Investments by the Lessee or any of its
Consolidated Subsidiaries in any Person other than the Lessee and its
Consolidated Subsidiaries. In the event that any Investment made by the Lessee
or any of its Consolidated Subsidiaries is not otherwise permitted under the
provisions of the Master Agreement, such Investment shall be deemed to be a
Restricted Investment.

 

“Restricted Payment” has the meaning set forth in Section 5.3.5 of the Master
Agreement.

 

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
September 3, 2003 among the Lessee, certain other borrowers, various lenders and
SunTrust Bank, as Administrative Agent, as the same may be amended, restated,
extended, refinanced or replaced from time to time; provided that the maximum
principal amount of Indebtedness available does not exceed $300,000,000 in the
aggregate.

 

“S&P” means Standard & Poor’s.

 

“Senior Debt Rating” means the credit ratings (including indicative ratings if
no actual debt has been rated) assigned from time to time by either of the
Rating Agencies to the senior, unsecured long-term debt securities of the Lessee
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Lessee shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. If the Lessee is split-rated and
(i) the ratings differential is one category, the higher of the two ratings will
apply or (ii) the ratings differential is more than one category, the rate shall
be determined by reference to the category next above that of the lower of the
two ratings. If the Lessee is rated neither by Moody’s nor S&P, then the
Applicable Margin shall be established by reference to Level IV as set forth in
the “Pricing Grid” attached to the 2004 Amendment as Schedule I. If the rating
system of Moody’s and S&P shall change, or if Moody’s and S&P shall cease to be
in the business of rating corporate debt

 

-29-



--------------------------------------------------------------------------------

obligations, the Lessee, the Lessor, the Lender and the Agent shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to any such change or cessation. If
after a reasonable time the parties cannot agree to a mutually acceptable
amendment, the Applicable Margin shall be determined by reference to Level IV as
set forth in the “Pricing Grid” attached to the 2004 Amendment as Schedule I.

 

“Standard Securitization Undertakings” means any obligations and undertakings of
the Lessee and any Consolidated Subsidiary consisting of representations,
warranties, covenants, and indemnities standard in securitization transactions
and related servicing of receivables.

 

“Subsidiary” means, with respect to any Person (the “parent”), any corporation,
partnership, joint venture, limited liability company, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, joint venture, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power, or in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held. Unless otherwise indicated, all
references to “Subsidiary” hereunder shall mean a Subsidiary of the Lessee.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP. For the purposes of the Operative Documents, the Lease and the
Wisconsin real estate lease described on Schedules 5.3.1(a) and 5.3.2 to the
Master Agreement shall be deemed to be “Synthetic Leases” whether or not they
otherwise comply with the first sentence of this definition.

 

“Total Acquisition Consideration” means as at the date of any Acquisition, (a)
the sum of, without duplication: (i) the amount of any cash and fair market
value of other property given as consideration, including at such date the
deferred payment of any such amounts, (ii) the amount (determined by using the
outstanding amount or the amount payable at maturity, whichever is greater) of
any obligations for money borrowed incurred, assumed or acquired by the Lessee
or any Subsidiary in connection with such Acquisition, (iii) all amounts paid in
respect of covenants not to compete and consulting agreements that should be
recorded on the financial statements of the Lessee and its Subsidiaries in
accordance with GAAP, and (iv) the aggregate fair market value of all other
consideration given by the Lessee or any Subsidiary (including any shares of
capital stock of the Lessee or any Subsidiary) in connection with such
Acquisition; minus (b) all cash and cash equivalents (as determined in
accordance with GAAP) acquired in connection with such Acquisition as reflected
on a balance sheet for the acquired

 

-30-



--------------------------------------------------------------------------------

company of acquired assets, as applicable (prepared as of the closing date of
the Acquisition).

 

“2004 Amendment” means the Omnibus Amendment dated as of September 17, 2004 to
the Master Agreement, Lease, Loan Agreement and Definitions Appendix A among the
Lessee, the Lessor, the Agent and the Lender.

 

“Wholly-Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares, or, in the case of any Subsidiary which is not organized or created
under the laws of the United States of America or any political subdivision
thereof, such nominal ownership interests which are required to be held by third
parties under the laws of the foreign jurisdiction under which such Subsidiary
was incorporated or organized) are at the time directly or indirectly owned by
the Lessee.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 5. Effectiveness. The effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to receipt by the Agent of each of the following in
form and substance satisfactory to the Agent:

 

(a) counterparts of this Amendment duly executed by the Lessee, the Lessor, the
Lender and the Agent;

 

(b) a certificate of the Secretary or an Assistant Secretary of the Lessee,
attaching and certifying as to (i) the Board of Directors’ (or appropriate
committee’s) resolution duly authorizing the execution, delivery and performance
by it of this Amendment and the Operative Documents amended hereby, (ii) the
incumbency and signatures of persons authorized to execute and deliver such
documents on its behalf, (iii) its articles or certificate of incorporation, and
(iv) its by-laws;

 

(c) the opinion(s) of counsel to the Lessee; and

 

(d) such other documents, instruments and agreements as the Agent or its counsel
shall reasonably request in the Agent’s sole discretion.

 

Section 6. Representations and Warranties of the Lessee. The Lessee represents
and warrants to the Lessor and the Agent as follows:

 

(a) The execution, delivery and performance by the Lessee of this Amendment are
within the Lessee’s corporate powers and have been duly authorized by all
necessary corporate action. This Amendment has been duly executed and delivered
by the Lessee and constitutes a legal, valid and binding obligation of the
Lessee, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject

 

-31-



--------------------------------------------------------------------------------

to general principles of equity regardless of whether considered in a proceeding
in equity or at law.

 

(b) No Event of Default or event which, with the passage of time or notice or
both, will be an Event of Default has occurred and is continuing as of the
Amendment Effective Date. The parties agree that the status of environmental
matters as currently disclosed in Schedule 5.1.10 to the Master Agreement
(attached hereto) does not constitute an Event of Default.

 

Section 7. Survival. Each of the foregoing representations and warranties by the
Lessee shall be made at and as of the Amendment Effective Date. Each of the
representations and warranties made by the Lessee in this Amendment shall
survive and not be waived by the execution and delivery of this Amendment or any
investigation by the Funding Parties.

 

Section 8. Ratification of Operative Documents. Except as expressly amended
herein, all terms, covenants and conditions of the Operative Documents shall
remain in full force and effect, and the parties hereto do expressly ratify and
confirm the Operative Documents as amended herein.

 

Section 9. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, successors,
successors-in-titles, and assigns.

 

Section 10. Costs, Expenses and Taxes; Reaffirmation of Indemnities. (a) The
Lessee agrees to pay on demand all reasonable costs and expenses of the Agent
and the Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent and the Lender as to its rights and responsibilities
hereunder and thereunder. In addition, the Lessee shall pay any and all stamp
and other taxes payable or determined to be payable in connection with the
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, and agrees to save each Funding Party harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes.

 

(b) No Florida documentary stamp tax has been paid on recordation of the
original Lease or the Assignment. Notwithstanding Section 5.25 of the original
Master Lease, Lessee is not required to obtain a Technical Assistance Advisory
regarding the applicability of Florida documentary stamp tax to the transactions
contemplated hereby. The Lessee hereby confirms and reaffirms all obligations of
the Lessee under Section 7.4 of the Master Agreement. Without limiting the
foregoing, as between the Lessee and the Tax Indemnitees (but reserving any and
all rights the Lessee may have against Equifax Inc. or other Persons), the
Lessee agrees that, as between the Lessee and the Tax Indemnitees, the Lessee is
responsible to pay any and all documentary stamp and other taxes that may be
determined to be payable in connection with the execution, delivery or recording
of the original Lease, the Assignment, this Amendment and the other instruments
and documents delivered or to be delivered hereunder or thereunder, and agrees
to indemnify, hold harmless and defend each Tax Indemnitee from and against any
and all claims, losses, damages, liabilities, fines, penalties, charges, suits,
settlements, demands,

 

-32-



--------------------------------------------------------------------------------

administrative and judicial proceedings (including informal proceedings) and
orders, judgments, remedial action, requirements, enforcement actions of any
kind and all costs with respect to or resulting from any delay in paying or
failure to pay such taxes.

 

(c) The Lessee hereby confirms and reaffirms all obligations of the Lessee under
Section 7.2 of the Master Agreement. Without limiting the foregoing, the Lessee
agrees to indemnify, hold harmless and defend each Indemnitee from and against
any and all claims, losses, damages, liabilities, fines, penalties, charges,
suits, settlements, demands, administrative and judicial proceedings (including
informal proceedings) and orders, judgments, remedial action, requirements,
enforcement actions of any kind and all costs arising directly or indirectly, in
whole or in part, out of any of the matters described on Schedule 5.1.10
attached hereto.

 

Section 11. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

Section 12. GOVERNING LAW. THIS AMENDMENT HAS BEEN DELIVERED IN, AND SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.

 

Section 13. References. All references to the words “Master Agreement”, “Lease”,
“Loan Agreement” and “Appendix A” in the Operative Documents shall hereinafter
refer to the Master Agreement, the Lease, the Loan Agreement and the Definitions
Appendix A, each as amended by this Amendment.

 

Section 14. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by telecopier. Each counterpart so executed and delivered shall be
deemed an original and all of which taken together shall constitute but one and
the same instrument.

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Amendment to
Master Agreement, Lease, Loan Agreement and Definitions Appendix A to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

CERTEGY INC., as the Lessee

By:    

Name Printed:

   

Title:

   

 

    S-1  

OMNIBUS AMENDMENT

FLORIDA



--------------------------------------------------------------------------------

PREFCO VI LIMITED PARTNERSHIP, as Lessor

By AFG PREFCO GP, LLC, a Texas limited liability

company, as general partner

By:    

Name Printed:

   

Title:

   

 

    S-2  

OMNIBUS AMENDMENT

FLORIDA



--------------------------------------------------------------------------------

SUNTRUST BANK, as Agent and Lender

By:    

Name Printed:

   

Title:

   

 

    S-3  

OMNIBUS AMENDMENT

FLORIDA



--------------------------------------------------------------------------------

 

SCHEDULE I

 

PRICING GRID

 

Pricing
Level

--------------------------------------------------------------------------------

  

Rating Category

--------------------------------------------------------------------------------

   Applicable
Margin for
LIBOR
Advances


--------------------------------------------------------------------------------

I

   A-or higher/A3 or higher      .650% p.a.

II

   BBB+/Baa1      .775% p.a.

III

   BBB/Baa2      .900% p.a.

IV

   less than BBB/less than Baa2    1.150% p.a.

 



--------------------------------------------------------------------------------

 

SCHEDULE 5.1.1

 

FORM OF COMPLIANCE CERTIFICATE

 

[DATE]

 

SunTrust Bank

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

 

Ladies and Gentlemen:

 

The undersigned, CERTEGY INC. (“Lessee”), refers to the Master Agreement dated
as of December 30, 1999, as amended (as amended, modified, extended or restated
from time to time, the “Master Agreement”), among Lessee, PREFCO VI Limited
Partnership (“Lessor”), Atlantic Financial Group, Ltd., and SunTrust Bank, as
Agent and Lender. Capitalized terms used herein and not otherwise defined herein
shall have the meaning’s assigned to such terms in the Master Agreement.

 

Pursuant to Section 5.1.1(c) of the Master Agreement, the Lessee hereby
certifies that the computations set forth in the Attachment to Compliance
Certificate attached hereto are true and accurate computations of the ratios and
other items required to be so computed pursuant to the Master Agreement.

 

The Lessee further certifies that (i) the Lessee is in compliance the financial
covenants set forth in Sections 5.2.1 and 5.2.2 of the Master Agreement, (ii)
that no Potential Event of Default or Event of Default has occurred and is
continuing, and (iii) no change in GAAP or the application thereof has occurred
since the date of the Lessee’s audited financial statements delivered to the
Agent for the 2001 fiscal year.

 

CERTEGY INC.

By:

       

Title:

   

 



--------------------------------------------------------------------------------

 

ATTACHMENT TO COMPLIANCE CERTIFICATE

 

This Attachment to Compliance Certificate is made with respect to the Lessee’s
quarterly accounting period ended                     .

 

All capitalized terms used herein and not defined herein have the respective
meanings specified in the Master Agreement.

 

The undersigned, being a Responsible Officer of the Lessee, hereby certifies to
the Funding Parties and the Lender that set forth below are the computations
necessary to determine that the Lessee is in compliance with Sections 5.2.1 and
5.2.2 of the Master Agreement:

 

A. Section 5.2.1/Leverage Ratio. The following amounts shall be determined as of
the end of the Lessee’s fiscal quarter based upon a period consisting of the
four preceding fiscal quarters then ended:

 

(1)

  

Indebtedness for money or evidenced by bonds,

debentures, notes or other similar instruments of

Lessee and its Subsidiaries

   $________________

(2)

  

Indebtedness for deferred purchase price of

property or services of Lessee and its Subsidiaries

   $________________

(3)

  

Indebtedness for property under any conditional

sale or other title retention agreements of Lessee

and its Subsidiaries

   $________________

(4)

  

Capital Lease Obligations of Lessee and its

Subsidiaries

   $________________

(5)

  

Indebtedness for letters of credit of Lessee and its

Subsidiaries

   $________________

(6)

  

Guarantees of the Indebtedness of others of Lessee

and its Subsidiaries

   $________________

(7)

  

Indebtedness of third parties secured by a lien on

property owned by Lessee and its Subsidiaries

   $________________

(8)

  

Obligations to purchase or redeem common stock of

Lessee and its Subsidiaries

   $________________

(9)

  

Indebtedness for any off-balance sheet liabilities

(including Synthetic Leases) of Lessee and its

Subsidiaries

   $________________

(10)

  

Indebtedness of any Permitted Securitization

Subsidiary

   $________________

 



--------------------------------------------------------------------------------

(11)

   Consolidated Total Debt (the sum of items (1) through (10))   
$________________

(12)

   Consolidated Net Income (loss)    $________________

(13)

   Consolidated Interest Expense    $________________

(14)

   Income taxes    $________________

(15)

   Depreciation and amortization expense    $________________

(16)

   Other non-cash charges    $________________

(17)

   Consolidated EBITDA (the sum of items (12) through (16))    $________________

(18)

   Leverage Ratio (item (11) divided by item (17))    $________________

(19)

   Maximum Leverage Ratio pursuant to Section 5.2.1    3.00:1.00

 

B. Section 5.2.2/Fixed Charge Coverage Ratio. The following amounts shall be
determined as of the end of the Lessee’s fiscal quarter based upon a period
consisting of the four preceding fiscal quarters then ended:

 

(1)

   Consolidated EBITDA (item A(17) above)    $________________

(2)

   Consolidated Lease Expense    $________________

(3)

   Consolidated EBITDAR (the sum of items (1) and (2))    $________________

(4)

   Consolidated Interest Expense    $________________

(5)

   Consolidated Lease Expense    $________________

(6)

   Consolidated Fixed Charges    $________________

(7)

   Fixed Charge Coverage Ratio    $________________

(8)

   Minimum Fixed Charge Coverage Ratio pursuant to Section 5.2.2    2.50:1.00

 

C. New Accounting Standards Adoptions & New Auditor Announcement.

 

D. Other Items of Note.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Attachment to Compliance Certificate is duly executed
and delivered this              day of                     ,     .

 

 

Title:

   

Certegy Inc.

 



--------------------------------------------------------------------------------

 

SCHEDULE 5.1.10

 

ENVIRONMENTAL MATTERS

 

1. The Florida Department of Environmental Protection (“FDEP”) performed a Site
Inspection at the Florida Property pursuant to the authority of the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act of 1986 (“CERCLA”). The FDEP
Site Inspection involved the collection and analysis of soil, sediment, surface
water and ground water samples on and around the Florida Property. The FDEP
recommended that no further response action was deemed necessary under CERCLA
for environmental matters at the Florida Property. The United States
Environmental Protection Agency concurred with the FDEP recommendation and
approved a No Further Response Action Planned designation for the CERCLA Site
Inspection project. The FDEP has requested additional ground water monitoring be
performed at the Florida Property pursuant to the provisions of Chapter 403,
Florida Statutes. Honeywell, the prior owner/occupant of the Florida Property,
has agreed to assume responsibility for all costs and liabilities associated
with the ground water monitoring project. Certegy has asserted and continues to
maintain that Honeywell is responsible for any additional site assessment or
remediation activities at the Florida Property which may be required in the
future by FDEP to address soil or groundwater contamination. Completion of the
ground water monitoring project requested by the FDEP will be evidenced by the
issuance of a No Further Action Order and/or Site Rehabilitation Completion
Order from the FDEP. A detailed project history regarding environmental matters
at the Florida Property is set forth in the Site Inspection Report dated January
2003 (as approved by the FDEP on February 28, 2003) prepared by Post, Buckley,
Schuh & Jernigan, Inc. on behalf of the FDEP. The aforementioned Site Inspection
Report and materials referenced therein are hereby deemed incorporated by
reference.

 

2. In March 2000, several employees at the Florida Property submitted complaints
to the United States Occupational Safety and Health Administration (“OSHA”)
concerning hair loss symptoms. By correspondence dated March 7, 2000, OSHA
issued a Notice of Health Hazard Complaint Letter (#203146295) which requested
additional information regarding the employee complaints. OSHA and Certegy
performed numerous investigations regarding the potential source of the health
complaints, including radiation surveys, indoor air quality studies and soil and
groundwater sampling and analysis at the Florida Property. In addition, OSHA
consulted the National Institute for Occupational Safety and Health (“NIOSH”)
regarding the employee complaints. NIOSH performed a detailed investigation of
the facility, including employee interviews, radiation sampling and indoor air
quality analysis at the Florida Property. Both OSHA and NIOSH concluded the
Florida Property presented a safe work environment for on-site employees and no
additional information was requested from these agencies and the matter was
concluded without formal enforcement proceedings. The OSHA Complaint Letter was
closed, and Certegy considers this matter resolved to the satisfaction of OSHA
and NIOSH.

 

3. OSHA issued correspondence to Certegy dated January 2, 2004, in response to
an employee complaint at the Florida Property. Although OSHA has not and will
not provide a copy of the employee complaint to Certegy, Certegy understands the
nature of the OSHA inquiry regards the condition of the indoor work environment,
specifically in connection with indoor air quality. Certegy has retained
multiple professional engineers and consultants who have performed multiple
facility inspections and testing services to confirm that the indoor work
environment at the Florida Property is safe and in compliance with OSHA
standards. Certegy provided voluminous information to OSHA regarding these
inspections and test results, and Certegy has not received any request from OSHA
for additional information regarding this matter. In addition, Certegy requested
a formal or informal closure letter from OSHA. On June 24, 2004 OSHA issued
correspondence to Certegy indicating that Certegy had provided a satisfactory
response and the complaint was closed.

 

Schedule 5.1.10



--------------------------------------------------------------------------------

 

SCHEDULE 5.3.1(a)

 

CREDIT AGREEMENT FUNDING DATE INDEBTEDNESS

 

1. Letters of Credit:

 

  (a) $2,000,000 letter of credit issued by SunTrust Bank on behalf of Total
Bank for the benefit of Mastercard International Incorporated.

 

  (b) $31,504.69 letter of credit issued by SunTrust Bank on behalf of Certegy
E-Banking Solutions for the benefit of Louis Dreyfus Property Group, Inc.

 

  (c) $390,000.00 letter of credit issued by SunTrust Bank for the benefit of
Hartford Fire Insurance Company.

 

2. $100,000,000 settlement line of credit with Wachovia Bank (or such other
lender(s) as may be selected by Lessee)

 

3. Interest rate swap contracts:

 

  (a) $10,100,000.00 notional swap with Bank of America, N.A.

 

  (b) $100,000,000.00 notional swap with JPMorgan Chase Bank

 

4. Synthetic lease with SunTrust Bank and SunTrust Banks, Inc. relating to
Lessee’s Madison, Wisconsin facility (the “Wisconsin Facility”), with a financed
amount not to exceed (when aggregated with the Lease) $34,000,000.

 

5. Credit Agreement with SunTrust Bank as Administrative Agent providing a
revolving line of credit up to $300,000,000.

 

6. Guaranty of Lessee in favor of Honeywell Inc., as sublandlord, of all of the
obligations of Certegy Payment Services, Inc. (f/k/a Equifax Payment Services,
Inc.), as subtenant, under the Agreement of Sublease, dated November 30, 1995,
of the St. Petersburg Facility.

 

7. $200,000,000.00 in aggregate principal amount of notes issued pursuant to the
Indenture.

 

8. Various other Indebtedness of the Lessee and its Consolidated Subsidiaries in
an aggregate amount up to $5,000,000.00

 

Schedule 5.3.1.(a)



--------------------------------------------------------------------------------

 

SCHEDULE 5.3.2

 

EXISTING LIENS

 

1. Liens on Lessee’s Madison, Wisconsin facility securing the synthetic lease
transaction.

 

2. Liens revealed in UCC searches delivered to Agent on or prior to September 3,
2003.

 

Schedule 5.3.2 - Page 1



--------------------------------------------------------------------------------

 

SCHEDULE 5.3.4

 

CERTAIN INVESTMENTS IN THE LESSEE AND ITS SUBSIDIARIES

(as of March 31, 2004)

 

A. Net Investments by the Lessee in its Domestic Subsidiaries

 

(US$’s)

 

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Inc.

   Certegy Europe LLC           $ 33,515,259

Certegy Inc.

   Certegy Payment Services, Inc.           $ 104,793,452

Certegy Inc.

   Certegy First Bankcard Systems Inc.           $ 10,738,188

Certegy Inc.

   Certegy Asia Pacific Holdings, Inc.           $ 500

Certegy Inc.

   Certegy Asset Management Inc.           $ 500

Certegy Inc.

   Certegy Licensing Services, Inc.           $ 500

Certegy Inc.

   Certegy Capital, Inc.    $ 178,572    $ 500

Certegy Inc.

   Certegy Transaction Services, Inc.    $ 61,324,972       

Certegy Inc.

   Certegy Payment Recovery Services, Inc.    $ 24,817,313       

Certegy Inc.

   Certegy Card Services, Inc.    $ 157,301,250       

Certegy Inc.

   Certegy E Banking Services, Inc.    $ 10,153,538       

Certegy Inc.

   Financial Insurance Marketing Group Inc.    $ 82,052       

Certegy Inc.

   Crittson Financial Corporation    $ 102,233       

Certegy Inc.

   Certegy Asia Pacific Holdings, Inc.    $ 9,439,871       

Certegy Inc.

   Certegy Global Card Services, Inc.    $ 15,228,920       

Certegy Inc.

   Payment South America Holdings, Inc.    $ 7,815,103       

Certegy Inc.

   Card Brazil Holdings, Inc.,    $ 574,220       

Total:

        $ 287,018,044    $ 149,048,899

 

Schedule 5.3.4 - Page 1



--------------------------------------------------------------------------------

B. Net Investments by the Lessee and its Domestic Subsidiaries in Foreign
Subsidiaries

 

(US$’s)

 

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Inc.    Certegy Canada, Inc.    $ 5,347    $ 2,462,887 Certegy Check
Services, Inc.    Certegy Canada, Inc.    $ 46,559        Certegy Europe LLC   
Certegy Ltd.           $ 33,515,259 Certegy Inc.    Certegy Ltd.    $ 236,036   
    Payment South America Holdings Inc.    Payment Chile S.A           $
11,386,008 Payment South America Holdings Inc.    Payment Brasil Holdings Ltda.
          $ 140,796,511 Payment South America Holdings Inc.    Payment Brasil
Holdings Ltda.           $ 9,816,495 Card Brazil Holdings, Inc.    AGES
Participacoes Ltda.           $ 58,775,314 Certegy First Bankcard Systems Inc.
   Certegy Ltda.    $ 1,195,917        Certegy Card Services, Inc.    Certegy
Ltda.    $ 243,377        Certegy Asia Pacific Holdings Inc.    Certegy Card
Services Australia Pty Ltd.           $ 8,915,599 Certegy First Bankcard Systems
Inc.    Certegy Card Services Australia Pty Ltd.    $ 464,635        Certegy
Card Services, Inc.    Certegy Card Services Australia Pty Ltd.    $ 233,725   
    Certegy Inc.    Certegy Card Services Australia Pty Ltd.    $ 395,957       
Certegy First Bankcard Systems Inc.    Certegy Card Services Ltd.    $ 346,066
       Certegy Card Services, Inc.    Certegy Card Services Ltd.    $ 117,403   
    Certegy Global Card Services, Inc.    Certegy Card Services Ltd.    $
502,745       

Total:

        $ 3,787,767    $ 265,668,073

 

Schedule 5.3.4 - Page 2



--------------------------------------------------------------------------------

C. Net Investments by Foreign Subsidiaries in the Lessee and its Domestic
Subsidiaries

 

(US$’s)

 

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Card Services Australia Pty Ltd.    Certegy Global Card Services, Inc.
   $ 116,696      Certegy Canada, Inc.    Certegy First Bankcard Systems, Inc.
   $ 49,957      Certegy (Cayman Islands) Ltd.    Certegy First Bankcard
Systems, Inc.    $ 548,382      Certegy S.A.    Certegy Card Services, Inc.    $
88,699     

Total:

        $ 803,734     

 

D. Net Investments by Domestic Subsidiaries in Domestic Subsidiaries

 

(US$’s)

 

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Payment Services, Inc.    Certegy Card Services, Inc.    $ 86,760    $
64,033,027 Certegy Transaction Services, Inc.    Game Financial Corporation    $
121,527    $ 43,078,657 Certegy Transaction Services, Inc.    Certegy Check
Services, Inc.    $ 5,258,412       

 

Schedule 5.3.4 - Page 3



--------------------------------------------------------------------------------

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Card Services, Inc.    Certegy First Bankcard Systems, Inc.    $ 28,231
       Certegy Card Services, Inc.    Certegy Transaction Services, Inc.    $
62,384        Certegy Card Services, Inc.    Certegy Payment Recovery Services,
Inc.    $ 1,136,952        Certegy Card Services, Inc.    Certegy Check
Services, Inc.    $ 3,153,588        Certegy Card Services, Inc.    Certegy
E-Banking Services, Inc.    $ 195,065        Certegy Card Services, Inc.   
Certegy Licensing Services, Inc.    $ 335,385        Certegy Card Services, Inc.
   Certegy Global Card Services, Inc.    $ 138,887    $ 500 Financial Insurance
Marketing Group, Inc.    Certegy Card Services, Inc.    $ 573        Certegy
E-Banking Services, Inc.    Certegy Check Services, Inc.    $ 5,387       
Certegy Licensing Services, Inc.    First Bankcard Systems, Inc.    $ 137,400   
    Certegy Licensing Services, Inc.    Certegy Check Services, Inc.    $ 6,756
       Certegy First Bankcard Systems, Inc.    Certegy Global Card Services,
Inc.    $ 117,391        Certegy Payment Recovery Services, Inc.    Certegy
Transaction Services, Inc.    $ 40,671        Certegy Payment Recovery Services,
Inc.    Certegy Check Services, Inc.    $ 3,583,853        GameCash, Inc.   
Certegy Check Services, Inc.    $ 143,250        Certegy Payment Services, Inc.
   Certegy Check Services, Inc.           $ 204,029 Certegy Payment Services,
Inc.    Certegy Transaction Services, Inc.           $ 500 Certegy Payment
Services, Inc.    Financial Insurance Marketing Group, Inc.           $ 1,000

 

Schedule 5.3.4 - Page 4



--------------------------------------------------------------------------------

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Payment Services, Inc.    Certegy E-Banking Services, Inc.           $
8,600,000 Certegy Check Services, Inc.    Certegy Payment Recovery Services,
Inc.           $ 418,334 Certegy Card Services, Inc.    Payment South America
Holdings, Inc.           $ 207,540,198 Payment South America Holdings, Inc.   
Payment South America LLC           $ 100 Payment South America Holdings, Inc.
   Card Brazil Holdings, Inc.           $ 55,357,679 Card Brazil Holdings, Inc.
   Card Brazil LLC           $ 100 Certegy Card Services, Inc.    Crittson
Financial Corporation           $ 20,750,000

Total:

        $ 14,552,472    $ 399,984,124

 

E. Net Investments by Foreign Subsidiaries in Foreign Subsidiaries

 

(UK£ unless otherwise noted)

 

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Ltd.    Certegy Card Services Ltd.      17,080,544    11,101,763 Certegy
Card Services Ltd.    Certegy Card Services Australia Pty Ltd.      5,474     
Certegy Australia plc    Certegy Card Services Australia Pty Ltd.    A$
12,639,722      Certegy Ireland Ltd.    Certegy France SNC      1,692,721     
Transax plc    Certegy Ltd.      3,385,507      Certegy Ltd.    Certegy France
SNC      342,675      Certegy Ltd.    Certegy Ireland Ltd.      430,809     

 

Schedule 5.3.4 - Page 5



--------------------------------------------------------------------------------

Investment Holder

--------------------------------------------------------------------------------

  

Entity Invested In

--------------------------------------------------------------------------------

  

Investment Amount

(for Loan Investments)

--------------------------------------------------------------------------------

  

Investment Amount

(for Equity Investments)

--------------------------------------------------------------------------------

Certegy Ltd.    Certegy Australia plc    1,942,063        Certegy Ltd.   
Certegy New Zealand Ltd.    222,575        VIV plc    Certegy Ltd.    268,083   
    Certegy New Zealand Ltd.    Certegy Australia plc    495,647        Certegy
France    Certegy France SNC    344,822        Payment Brasil Holdings Ltda.   
Certegy (Cayman Islands) Ltd.         R$ 1,629,493 Payment Brasil Holdings Ltda.
   Certegy Ltda.         R$ 167,296,011 AGES Participacoes    Certegy Ltda.     
   US$ 58,775,314 Payment Chile S.A.    Certegy S.A.           CHP5,945,695,918
Certegy Ltd.    Transax plc           16,973,572 Transax plc    Certegy France
plc           495,319 Certegy France plc    Certegy France SNC           3,008
Transax plc    Certegy Ireland Ltd.           96 Transax plc    Central Credit
Services Ltd.           2 Transax plc    VIV plc           500,000 Transax plc
   Certegy Australia plc           6,615,431 Transax plc    Retail Credit
Management Ltd.           2 Transax plc    Certegy New Zealand Ltd.          
1,179,470 Transax plc    Aircrown Ltd.           100 Transax plc    Admast Tax
Free Shopping plc           1,000 Retail Credit Management Ltd    Transax plc   
62,868       

Total:

        Xxxxxxxxx      Xxxxxxxxx

 

Schedule 5.3.4 - Page 6



--------------------------------------------------------------------------------

 

EXHIBIT 2-A

 

MASTER INTERCOMPANY NOTE

 

August     , 2004

 

FOR VALUE RECEIVED, each of the parties hereto, in its capacity as a borrower
(each, in such capacity, an “Intercompany Borrower”), hereby promises to pay to
the order of each of the other parties hereto, in its capacity as a lender
(each, in such capacity, an “Intercompany Lender”), as applicable, the unpaid
principal amount of advances made by the applicable Intercompany Lender to the
applicable Intercompany Borrower from time to time as shown on the general
ledger of the applicable Intercompany Lender at such time, unless previously
paid in full, ON DEMAND, and to pay interest on such unpaid principal amount for
each day such amount shall remain outstanding at the interest rate agreed to by
the applicable Intercompany Borrower and the applicable Intercompany Lender from
time to time with such interest payable at such times as may be required the
applicable Intercompany Lender.

 

It is contemplated that the parties to this Master Intercompany Note shall be
Certegy Capital, Inc., a Georgia corporation (“Capital”), Certegy Inc., a
Georgia corporation (“Certegy”), and certain of Certegy’s direct and indirect
subsidiaries, as they may exist from time to time. Additional parties may be
added to this Master Intercompany Note by the execution and delivery of a
Joinder to Master Intercompany Note substantially in the form attached hereto as
Exhibit A (or in such other form as may be approved by Capital, in its sole
discretion). Any of the parties to this Master Intercompany Note may be removed
as parties hereto at any time by the execution and delivery of a Withdrawal from
Master Intercompany Note substantially in the form attached hereto as Exhibit B
(or in such other form as may be approved by Capital, in its sole discretion);
provided, however, that (i) neither Certegy nor Capital may be removed unless
all then remaining parties to this Master Intercompany Note are removed and this
Master Intercompany Note is cancelled and (ii) unless this Master Intercompany
Note is cancelled, no party hereto may be removed from this Master Intercompany
Note at any time when either (a) such party remains indebted to another party
hereto for money borrowed or (b) such party is owed money by another party
hereto for money borrowed (unless in the case of either clause (a) or (b) above,
the remaining indebtedness is then separately documented by a promissory note
between the relevant parties).

 

Presentment, demand, protest and notice of dishonor are hereby waived by the
parties hereto.

 

This Master Intercompany Note is one of the Intercompany Notes referred to in
that certain Revolving Credit Agreement dated as of September 3, 2003, by and
among Certegy, the lenders from time to time a party thereto, Wachovia Bank,
N.A., as syndication agent, Bank of America, N.A., as documentation agent, and
SunTrust Bank, as administrative agent (as amended or otherwise modified from
time to time, the “Credit Agreement”) and is made in accordance with the
provisions of Section 7.4 thereof.

 



--------------------------------------------------------------------------------

This Master Intercompany Note may be executed in counterparts and delivered by
facsimile transmission with the same effect as if all parties hereto originally
executed the same copy hereof and such originally executed copy hereof were
delivered to all parties hereto.

 

THIS MASTER INTERCOMPANY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Master
Intercompany Note as of the date of issuance first above written.

 

CERTEGY INC.

     

CERTEGY CAPITAL, INC.

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

[ENTITY NAME]

     

[ENTITY NAME]

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

 



--------------------------------------------------------------------------------

 

EXHIBIT A

TO

MASTER INTERCOMPANY NOTE

 

FORM OF JOINDER TO MASTER INTERCOMPANY NOTE

 

JOINDER TO MASTER INTERCOMPANY NOTE

 

THIS JOINDER TO MASTER INTERCOMPANY NOTE (“Joinder”) is made by the undersigned
(collectively, the “Additional Party”) as of                     , 20    , and
supplements that certain Master Intercompany Note dated as of August     , 2004
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, and as subject to this and any other joinder thereto or withdrawal
therefrom, the “Master Intercompany Note”) by and among Certegy Capital, Inc.,
Certegy Inc. and the other parties thereto as borrowers and lenders.

 

Reference is made to that certain Revolving Credit Agreement dated as of
September 3, 2003, by and among Certegy, the lenders from time to time a party
thereto, Wachovia Bank, N.A., as syndication agent, Bank of America, N.A., as
documentation agent, and SunTrust Bank, as administrative agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Master Intercompany Note, and if not
defined therein, shall have the meanings ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 7.4 of the Credit Agreement, the Additional Party is
required to enter into the Master Intercompany Note on or prior to the time that
certain investments are made between the Additional Party and one or more other
parties to the Master Intercompany Note. The Master Intercompany Note provides
that additional parties may become parties under the Master Intercompany Note by
execution and delivery of an instrument substantially in the form of this
Joinder.

 

In accordance with the Master Intercompany Note, the Additional Party by its
signature below becomes a party to the Master Intercompany Note with the same
force and effect as if originally named therein as a party thereto and the
Additional Party hereby agrees to all the terms thereof. Each reference to an
“Intercompany Borrower” or an “Intercompany Lender” in the Master Intercompany
Note shall be deemed to include the Additional Party, as applicable, in its
appropriate capacity. The Master Intercompany Note is hereby incorporated by
reference.

 

This Joinder may be executed in counterparts and delivered by facsimile
transmission with the same effect as if all parties hereto originally executed
the same copy hereof and such originally executed copy hereof were delivered to
Capital. This Joinder shall become effective as of the date first set forth
above upon delivery to Capital of a copy of this Joinder that bears the
signature of the Additional Party.

 



--------------------------------------------------------------------------------

Except as expressly supplemented hereby, the Master Intercompany Note shall
remain in full force and effect.

 

THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the Additional Party has duly executed this Joinder as of
the day and year first above written.

 

[NAME OF ADDITIONAL PARTY]

 

By:    

Name:

   

Title:

   

 

[add any further Additional Party signature blocks here]

 



--------------------------------------------------------------------------------

 

EXHIBIT B

TO

MASTER INTERCOMPANY NOTE

 

FORM OF WITHDRAWAL FROM MASTER INTERCOMPANY NOTE

 

WITHDRAWAL FROM MASTER INTERCOMPANY NOTE

 

THIS WITHDRAWAL FROM MASTER INTERCOMPANY NOTE (“Withdrawal”) is made by the
undersigned (collectively, the “Withdrawing Party”) as of                     ,
20    , and supplements that certain Master Intercompany Note dated as of August
    , 2004 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, and as subject to this and any other joinder thereto
or withdrawal therefrom, the “Master Intercompany Note”) by and among Certegy
Capital, Inc., Certegy Inc. and the other parties thereto as borrowers and
lenders.

 

Reference is made to that certain Revolving Credit Agreement dated as of
September 3, 2003, by and among Certegy, the lenders from time to time a party
thereto, Wachovia Bank, N.A., as syndication agent, Bank of America, N.A., as
documentation agent, and SunTrust Bank, as administrative agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Master Intercompany Note, and if not
defined therein, shall have the meanings ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 7.4 of the Credit Agreement, the Withdrawing Party was
required to enter into the Master Intercompany Note on or prior to the time that
certain investments were to be made between the Withdrawing Party and one or
more other parties to the Master Intercompany Note. The Master Intercompany Note
provides that existing parties thereto may withdraw therefrom upon the
satisfaction of certain conditions and the execution and delivery of an
instrument substantially in the form of this Withdrawal.

 

In accordance with the Master Intercompany Note, the Withdrawing Party by its
signature below hereby withdraws from the Master Intercompany Note, effective as
of the date recited in Capital’s acceptance hereof below.

 

This Withdrawal may be executed in counterparts and delivered by facsimile
transmission with the same effect as if all parties hereto originally executed
the same copy hereof and such originally executed copy hereof were delivered to
Capital.

 

Except as against the Withdrawing Party from and after the effectiveness of this
Withdrawal, the Master Intercompany Note shall remain in full force and effect.

 



--------------------------------------------------------------------------------

THIS WITHDRAWAL SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the Withdrawing Party has duly executed this Withdrawal as
of the day and year first above written.

 

[NAME OF WITHDRAWING PARTY]

 

By:    

Name:

   

Title:

   

 

[add any further Withdrawing Party signature blocks here]

 

Accepted as of the      day of                     , 20    , by

 

CERTEGY CAPITAL, INC.

By:    

Name:

   

Title:

   

 